Appellant moved to punish respondent for contempt of court for failure to pay arrears of alimony. The motion was granted and respondent was fined the amount of such arrears, with leave to purge himself of his contempt by paying $5 a week on account of the arrears, in addition to the payment of current alimony. The order also provided that upon respondent’s failure to comply with those provisions, a judgment might issue without further notice. The appeal is from the last-mentioned portion of the order. Order modified by striking therefrom the last ordering paragraph and by substituting therefor the following: “ Ordered, that upon default of the defendant in making said payments specified above, upon application made to the Court with due notice to the defendant and with proof of such default, an order shall forthwith issue to any Sheriff of the State of New York, for the commitment of defendant as and for his contempt.” As so modified, order insofar as appealed from affirmed, without costs. The Special Term, on granting the motion to punish for contempt of court, should have provided that, upon noncompliance with the terms of the order, an order of commitment could issue. (Cf. 21 CarmodyWait, New York Practice, p. 295.) Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ., concur.